Exhibit 10.16
 
PROMISSORY NOTE


   
$220,000.00
                                            Houston, Texas February 2, 2012

 
Promise to Pay: For value received, Mint Leasing North, Inc., ("Borrower") a
Texas Corporation domiciled at 323 North Loop West, Houston, Harris County,
Texas 77008, promises to pay to the order of Sambrand Interests, LLC, a limited
liability corporation ("Lender") at 1331 Gemini Ste 103, Houston Texas 77058, or
at other such address as Lender may from time to time specify in writing, in
lawful money of the United States of America, the sum of Two Hundred Twenty
Thousand and no/100 Dollars ($220,000.00), together with accrued interest on the
unpaid principal balance thereof, from February 2, 2012, until maturity on or
about February 2, 2013.
 
Interest Rate: The unpaid balance of this Note shall bear interest prior to
maturity at a fixed rate of twelve percent (12%) per annum. All interest due
hereunder shall be computed on the basis of a year of three hundred and
sixty-five (365) days and charged for the actual number of days elapsed.
 
Payment: Borrower shall pay Lender monthly interest payments in the amount of
$2,200.00 commencing no later than March 2, 2012 during the twelve-month term of
the Note. Upon completion of the interest-only payments, ending with the final
credited month on February 2, 2013, Borrower shall pay Lender the Note in full
in the amount of $220,000.00.
 
The following is a recapitulation
of the Borrower's payment obligations to Lender:



  1 )
March 2, 2012
  $ 2,200.00     2 )
April 2, 2012
  $ 2,200.00     3 )
May 2, 2012
  $ 2,200.00     4 )
June 2, 2012
  $ 2,200.00     5 )
July 2, 2012
  $ 2,200.00     6 )
August 2, 2012
  $ 2,200.00     7 )
September 2, 2012
  $ 2,200.00     8 )
October 2, 2012
  $ 2,200.00     9 )
November 2, 2012
  $ 2,200.00     10 )  December 2, 2012   $ 2,200.00     11 )  January 2, 2013  
$ 2,200.00     12 ) February 2, 2013   $ 222,200.00  

 
Default: This Note shall become immediately due and payable upon the occurrence
of one or more of the following events ("Events of Default") provided such
event(s) continues after seven (7) business days of written notice thereof has
been given to Borrower with respect to any monetary default and after twenty
days of written notice with respect to any non-monetary default:
 
 
 

--------------------------------------------------------------------------------

 
 
(1)          If default shall be made in the payment of any installment of
principal or interest under the Note when due and payable;
 
(2)          If default shall be made in the performance or observance of any
covenant, agreement or condition set forth in this Note;
 
(3)          If a decree or order by a court of competent jurisdiction shall
have been entered: (a) Adjudging the Borrower a bankrupt; or
 
 (b)     Approving a petition seeking reorganization or rearrangement of
Borrower under the Bankruptcy Act, or any other similar applicable Federal or
State laws; or
 
(c)      Appointing a receiver, liquidator or trustee or similar functionary to
take charge of all, or substantially all, of the assets of Borrower; or
 
(d)      Directing the winding up or liquidation of Borrower's affairs.
 
(4)        If the Borrower shall:
 
(a)       Institute voluntary proceedings to be adjudged a bankrupt; or
 
(b)       Consent to the filing of bankruptcy petition against it or file a
petition or answer or consent seeking reorganization or rearrangement under the
Bankruptcy Act, or any other similar applicable Federal or State laws, or
consent to the filing of such petition: or
 
(c)       Consent to the appointment of a receiver, liquidator or trustee or
similar functionary to take charge of all, or substantially all, of the assets
of Borrower; or
 
(d)       Make a general assignment for the benefit of its creditors; or
 
(e)       Admit in writing its inability to pay its debts generally as they
become due;
 
(5)           Upon Failure of Borrower to:
 
                (a)       Maintain its books, accounts and records in accordance
with generally accepted accounting principles; or
 
 
 

--------------------------------------------------------------------------------

 
(b)       Duly comply with all the laws applicable to Borrower and its business,
the violation of which would have a material and adverse effect on the Borrower;
or
 
(c)       Timely file all Federal and State tax returns and pay all taxes as due
when due; or
 
(6)           If Borrower defaults under any of its agreements with third
parties for money borrowed; or
 
(7)           if there shall be dissolution or liquidation of Borrower; or
 
(8)           If Borrower assigns, or attempts to assign, this Note without the
prior, express, written consent of Lender. Lender, at his sole discretion, may
withhold such consent.
 
If an Event of Default occurs in the payment of this Note, then, at the option
of Lender, exercised by written notice to Borrower as set forth herein, the
unpaid principal balance of this Note, together with any interest accrued
hereon, shall forthwith be and become due and payable and the Lender may,
without limitation, prejudice or waiver, proceed to protect and enforce his
rights by action at law, suit in equity, or foreclosure under any instrument
securing the Note or Lender may resort to any two or more of such remedies, such
remedies being cumulative and not exclusive.
 
If default is made in the payment of this Note at maturity, regardless of how
its maturity is or might be brought about and this Note is placed in the hands
of an attorney for collection or suit is filed hereon, or proceedings in
bankruptcy or probate or other legal proceedings are initiated for collection
hereof, the Borrower promises and agrees to pay all reasonable costs, fees and
expenses, including, without limitation, attorneys fees and collection fees
incurred by Lender in any such case.
 
Default Rate of Interest: If an Event of Default occurs and Borrower is given
notice of such Event of Default as herein provided, the rate of interest
applicable to the unpaid principal balance of the Note, from the day notice is
given to Borrower until the unpaid principal balance of the Note is paid in
full, shall be the maximum interest rate allowed under the governing law now or
hereafter in effect in the State of Texas. The foregoing notwithstanding, it is
expressly stipulated and agreed to be the intent of the Lender and the Borrower
or any other holder of this Note, at all times, to comply with the usury laws
and all other laws relating to this Note and any instrument executed by the
Borrower in connection herewith now or hereafter in effect in the State of
Texas. Accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other document related hereto, in no event shall
this Note or any such other document require the payment or permit the
collection of interest in excess of the maximum amount permitted by such laws.
If the laws of the State of Texas are ever revised, repealed or judicially
interpreted as to render usurious any amount called for herein or under any
other such document or if the terms and provisions of this Note or any such
other document shall appear to call for the payment of usurious interest or if
any excess or usurious interest is contracted for, charged or received under
this Note or under the terms of any other document related hereto (which terms
and provisions, in such case, are hereby stipulated and agreed to be a mistake
in calculation or wording) or in the event the maturity of the indebtedness
evidenced by this Note is accelerated in whole or in part, or in the event that
all or part of the principal and interest of this Note shall be prepaid so that,
under any such circumstances, the amount of interest contracted for, charged or
received under this Note or under any other document related hereto or relating
to the amount of principal actually outstanding under this Note shall exceed the
maximum amount of interest permitted by the usury laws of the State of Texas,
then, in any such event, it is the express intent of Lender and Borrower or any
other holder hereof that the provisions of this paragraph shall govern and
control and all excess amounts theretofore collected by the Lender or any other
holder shall either be applied as credit against the unpaid principal amount
hereof or refunded to Borrower and the provisions hereof and thereof shall be
immediately deemed reformed and the amounts thereafter collectible hereunder and
there under reduced, without the necessity of the execution of any new
documents, so as to comply with the laws applicable hereto and thereto and to
permit the recovery of the fullest amount otherwise called for hereunder and
there under.
 
 
 

--------------------------------------------------------------------------------

 
Notice: Except as otherwise provided herein, Borrower expressly waives notice of
nonpayment, presentment for payment, protest, notice of protest, bringing of
suit or diligence in taking any action to collect any sum owing hereon and
consent that the holder hereof may release security, extend the time of payment
hereof, or of any installments of principal, or interest, or both hereunder,
from time to time, one or more times and release one or more parties liable
hereon, all without notice and without releasing the liability of any party
liable hereon, with the exception of any such party so specifically released.
 
Any and all designations, demands, notices and other communications required,
provided or permitted to be given pursuant to this Note shall be deemed
sufficiently given if written and personally delivered or sent by registered or
certified mail, return receipt requested, with postage thereon prepaid and
addressed as follows:
 


To Lender:                         Sambrand Interests, LLC
1331 Gemini, Ste 103
Houston, TX 77058
 
To Borrower:                     Jerry Parish
Mint Leasing North, Inc.
323 North Loop West
Houston, TX 77008
 
or to another address as the Lender, any holder, Borrower or Guarantors hereof
may from time to time designate by written notice to the other parties",
personally delivered or sent by registered or certified mail, return receipt
requested, with postage thereon prepaid and addressed in accordance to the above
or at the duly designated address at such time as notice is given.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Successors and Assigns: This Note is for the benefit of Lender and the Lender's
heirs, personal representatives and assigns. In the event of an assignment of
the indebtedness represented by this Note or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. The covenants, term and conditions of
this Note are binding on the Borrower, its successors and assigns who may have
been consented to in writing by Lender and on all Guarantors hereof and such
Guarantors heirs and personal representatives.
 


 
In witness thereof
the parties, wishing to be bound by the terms of this Note, affix their
signatures below on this 2nd day of February 2012





[ex10-16.jpg]
 

 
 
 

--------------------------------------------------------------------------------

 


 